Citation Nr: 1103075	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee, 
(exclusive of the period from August 23, 2004 to September 30, 
2004, during which a temporary total evaluation was assigned 
pursuant to 38 C.F.R. § 4.30).  

3.  Entitlement to an increased evaluation in excess of 10 
percent for limited flexion of the left knee.  

4.  Entitlement to an increased evaluation in excess of 10 
percent for low back strain.  

5.  Entitlement to an increased (compensable) evaluation for 
status post Bartholin's gland excision prior to July 11, 2007, 
and an evaluation in excess of 10 percent beginning July 11, 
2007.  


6.  Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the pursuit 
of a Master's degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

Also on appeal is a January 2008 decision of the Vocational 
Rehabilitation and Employment Division of the VA Medical Center 
in Waco, Texas.  

In a July 2007 rating decision, the RO increased the rating of 
the service-connected status post Bartholin's gland excision from 
noncompensable (0 percent) to 10 percent disabling, effective 
July 11, 2007.  Because a rating higher than 10 percent is 
available, and because a claimant is presumed to be seeking the 
maximum available rating for a service-connected disability, the 
claim for a higher rating, as reflected on the title page, 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in October 2009.  A transcript of 
the hearing has been associated with the claims file.  

The issues of (1) service connection for a psychiatric disorder, 
to include PTSD, (2) an increased evaluation for patellofemoral 
pain syndrome of the left knee; (3) an increased evaluation for 
limited flexion of the left knee; (4) an increased evaluation for 
low back strain; and (5) an increased evaluation for status post 
Bartholin's gland excision, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Through participation in the vocational rehabilitation 
program, the Veteran received a Bachelor of Arts and Sciences 
degree in May 2007, and she was then employed for over 60 days in 
a dental office as an office manager, such that she overcame her 
employment handicap and was rehabilitated to the point of 
employability.

2.  The evidence fails to establish that the Veteran's Bachelor 
of Arts and Sciences degree is insufficient to gain entry into 
the field of healthcare management/administration. 
 
3.  The Veteran's service-connected disabilities have not 
worsened to the point that she is unable to perform the duties of 
the occupation for which she previously was rehabilitated; the 
occupation for which she previously was found rehabilitated under 
Chapter 31 is not unsuitable on the basis of her specific 
employment handicap and capabilities. 


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services 
under Chapter 31, Title 38 of the United States Code, for the 
pursuit of a Master's degree have not been met.  38 U.S.C.A. §§ 
3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.35(e), 21.51, 
21.94, 21.190, 21.283, 21.284 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, regulations concerning VA's 
responsibility to provide notification regarding information or 
evidence needed for an individual to substantiate a claim for 
vocational rehabilitation benefits and services in accordance 
with the VCAA were codified at 38 C.F.R. §§ 21.32, 21.33 (2010).   

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in January 2009, which fully addressed 
what evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  
The Veteran responded in February 2009 that she had no additional 
information that she wished to add to her appeal.  Thus, the 
Board finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim.  The Veteran's service 
treatment record (STR) is on file, and the claims file contains 
all available records from the VA and non-VA sources the Veteran 
identified as having relevant records, including the Social 
Security Administration (SSA).  The Veteran has not identified 
(nor has her service representative), and the file does not 
otherwise indicate, that there are any additional pertinent 
records that should be obtained before the appeal is adjudicated 
by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).

Also, the Veteran was afforded a hearing at the RO in May 2008 
before a VA Vocational Rehabilitation Division panel.  She was 
also afforded a Board hearing October 2009.  

For these reasons, the Board finds that all duties to notify and 
assist have been satisfied.  Therefore, the Board will proceed 
with consideration of the merits of the appeal.  




II.  Analysis

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to become 
employed in a suitable occupation and to maintain suitable 
employment.  38 C.F.R. § 21.70 (2010).  Rehabilitation to the 
point of employability may include the services needed to train a 
veteran to the level generally recognized as necessary for entry 
into employment in a suitable occupational objective.  Where a 
particular degree, diploma, or certificate is generally necessary 
for entry into an occupation, a veteran shall be trained to that 
level.  38 C.F.R. § 21.72(a)(2) (2010). 

A veteran's case shall be assigned to "rehabilitated" status from 
employment services status when her case meets the criteria of 
rehabilitation contained in 38 C.F.R. § 21.283 (2010).  The 
purpose of "rehabilitated" status is to identify those cases in 
which the goals of a rehabilitation program or a program of 
employment services have been substantially achieved.  38 C.F.R. 
§ 21.196(a) (2010).   
 
For purposes of Chapter 31, the provisions of 38 C.F.R. § 
21.283(a) establish that a veteran shall be declared 
rehabilitated when he or she has overcome the employment handicap 
to the maximum extent feasible as described in paragraph (c), (d) 
or (e) of the section.  The term "suitably employed" includes 
employment in the competitive labor market, sheltered situations, 
or on a nonpay basis which is consistent with a veteran's 
abilities, aptitudes and interests if the criteria contained in 
paragraph (c) (1) or (2) of this section are otherwise met.  38 
C.F.R. § 21.283(b).  

The provisions of 38 C.F.R. § 21.283(c) provide for cases where 
rehabilitation to the point of employability has been achieved.  
Under this section, a veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if he 
or she: (1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed in an 
occupation unrelated to the occupational objective of the 
veteran's rehabilitation plan for at least 60 continuous days if 
the veteran concurs in the change and such employment: (i) 
follows intensive, yet unsuccessful, efforts to secure employment 
for the veteran in the occupation objective of a rehabilitation 
plan for a closely related occupation contained in the veteran's 
rehabilitation plan; (ii) is consistent with the veteran's 
aptitudes, interests, and abilities; and (iii) utilizes some of 
the academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) pursues additional 
education or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) the additional education or 
training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) achievement 
of employment consistent with the veteran's aptitudes, interests, 
and abilities will be enhanced by the completion of the 
additional education or training.  38 C.F.R. § 21.283(c).   
 
In the present case, the Veteran was previously determined to 
have met the qualifications for basic entitlement to Chapter 31 
benefits.  Service connection was in effect for migraine 
headaches rated as 50 percent disabling; limited motion of the 
left ankle rated as 10 percent disabling; lumbosacral strain 
rated as 10 percent disabling; a knee disability rated as 10 
percent disabling; and a gynecological disability rated as 10 
percent disabling, for a combined rating of 60 percent.  See 
38 C.F.R. § 4.25.  Accordingly, she was found to have a serious 
employment handicap and was found to be in need of rehabilitation 
because of that handicap.  See 38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2010).

A July 2005 VA Vocational Rehabilitation plan shows that her 
program goal was to obtain and maintain employment in the 
occupational goal of healthcare management/administration or 
related employment.  Accordingly, the Veteran obtained a Bachelor 
of Arts and Sciences degree in May 2007.  Immediately prior to 
her graduation, she secured employment as an office manager in a 
dental office.  The job was full-time and permanent.  Sixty days 
later, in July 2007, the Veteran confirmed that she remained 
employed in the dental office as an office manager.  Accordingly, 
the Veteran's VA Vocational Rehabilitation counselor determined 
that she had been rehabilitated.  She was notified of this 
determination in July 2007 and did not disagree with that 
determination.  

Rather, she filed a claim in January 2008 for additional 
vocational rehabilitation services.  She now argues that she was 
not actually rehabilitated as of July 2007.  At a May 2008 
Vocational Rehabilitation Division hearing, she clarified that 
she was terminated from her initial job approximately a one and 
one-half weeks after being found rehabilitated in July 2007.  She 
was fired due to excessive time off for VA medical appointments.  
She then looked for a job in her degree field, but was unable to 
secure such employment.  Potential employers told her that she 
needed a Master's degree and experience in the field of 
healthcare management.  Accordingly, she had to obtain employment 
outside her field (with a veterans service organization).  

The Board notes that the Veteran in October 2009 submitted a 
letter from a different employer (the Real Estate Division of the 
Army Corps of Engineers), which indicates employment there since 
July 2009.  

Upon review, the record does not show that the Veteran's 
Bachelor's degree is insufficient to obtain entry-level 
employment in the field of healthcare management/administration.  
The Board find significant, in this regard, that the Veteran 
immediately gained employment in this field upon obtaining her 
Bachelor's degree in May 2007.  At the May 2008 Vocational 
Rehabilitation Division hearing, she made clear that she was not 
terminated from that position because she did not have a Master's 
degree.  

In support of her claim, the Veteran submitted numerous job 
announcements for positions in healthcare 
management/administration.  One announcement specifies that a 
Master's degree is required, but the position is Senior Director, 
which, the Board notes, is not consistent with an entry-level 
position.  Another announcement, for an administrative director 
position, lists a Master's degree as a necessary qualification.  
By comparison, two separate announcements, for the positions of 
program manager and administrative director, required only a 
Bachelor's degree, although a Master's degree was listed as 
"preferred."  Finally, the record contains three separate 
announcements, for administrator positions, which require only a 
two- or four-year degree.  

This evidence, in short, shows that although a Master's degree 
may be desirable, a Bachelor's degree or less is sufficient to 
obtain entry-level employment in the field of healthcare 
management/administration.  

In summary, the Veteran, as of July 2007, was employed in the 
field of healthcare management/administration, which is the 
occupational objective for which the program of Vocational 
Rehabilitation services was provided.  Moreover, she was employed 
in that occupation for at least 60 continuous days.  Therefore, 
the goals of her rehabilitation program were substantially 
achieved, and she satisfied the criteria to be declared 
rehabilitated, as defined in 38 C.F.R. § 21.283(c).  

Given the finding that the Veteran was rehabilitated, she may 
only reenter into rehabilitation to the point of employability if 
the evidence shows: (1) that she has a compensable service-
connected disability; and either (2) the current facts, including 
any relevant medical findings, establish that her service-
connected disabilities have worsened to the extent that the 
effects of the service-connected disabilities, considered in 
relation to other facts, preclude her from performing the duties 
of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which she previously was 
found rehabilitated under Chapter 31 is found to be unsuitable on 
the basis of her specific employment handicap and capabilities.  
38 C.F.R. § 21.284(a) (2010).

The Board finds that the Veteran does not satisfy these criteria, 
and careful consideration of her claim shows that she does not 
contend otherwise.  

The record establishes that she has compensable service-connected 
disabilities.  Her present claim, however, makes clear (a) that 
her service-connected disabilities do not preclude her from 
performing the duties of the field of healthcare 
management/administration, or (b) that employment in this field 
is unsuitable when considering the limitations of her service-
connected disabilities, either of which is necessary to be 
eligible for additional training under 38 C.F.R. § 21.284(a)(2).  
To the contrary, the Veteran's vocational rehabilitation 
objective has remained the same: to obtain employment in the 
field of healthcare management/administration.  She now feels 
that a Master's degree is necessary to meet this objective, but 
she is not contending that the severity of her service-connected 
disabilities prevent her from working in this field.  In fact, 
obtaining a Master's degree in the field of healthcare 
management/administration will not enable her to attain her 
vocational goal if her service-connected disabilities have 
worsened to the extent that she is precluded from employment in 
that field, or if such employment is unsuitable.  Thus, her 
present claim is inconsistent with eligibility for additional 
training under 38 C.F.R. § 21.284(a)(2).  

Moreover, the evidence of record weighs against the claim.  

In June 2008, the Veteran wrote that she had daily pain 
preventing standing, sitting, or walking for long periods.  She 
had tried medication, but it did not work.  Also in June 2008, a 
former employer wrote that the Veteran's back and left knee pain 
were getting worse.  It prevented her from sitting, standing, or 
walking for too long, and she had missed "a lot" of work due to 
the pain.  These statements tend to indicate that the Veteran's 
service-connected disabilities have worsened.  

Yet, she testified during her May 2008 Vocational Rehabilitation 
hearing that her service-connected symptoms "would not be brought 
to the surface every day" in the healthcare 
management/administration career field.  Similarly, in an October 
2009 letter, a supervisor at the Army Corps of Engineers wrote a 
letter indicating that the Veteran was working in an office 
setting at that point.  The supervisor explained that she had 
been unaware of the Veteran's disabilities until the Veteran 
revealed them during conversation much later after starting 
there.  The supervisor had noticed that the Veteran needed to 
routinely get up from her desk and move about due to an inability 
to sit for very long, but she emphasized that this was not 
inconsistent with and had not kept the Veteran from performing 
her duties.  Rather, according to the supervisor, the Veteran had 
consistently performed her duties with the highest work ethic.

The Board finds this October 2009 supervisor's letter is highly 
significant.  First, it shows that the Veteran was working in an 
office setting, which is an office environment similar to the 
occupation for which she previously was found rehabilitated 
(health care management/administration).  Moreover, it shows that 
the symptoms of her service-connected disabilities did not 
preclude her from performing her duties.  

Given the above, the Board finds that the evidence is against the 
claim of entitlement to additional vocational rehabilitation 
benefits and that the requisite provisions of 38 C.F.R. § 21.284 
have not been met.  The Board recognizes that a Master's degree 
may be desirable for employment in the field of healthcare 
management.  There is, however, no statutory basis under Chapter 
31 for such additional training.  The evidence does not show that 
her service-connected disabilities have worsened to the extent 
that the effects of the service-connected disabilities, 
considered in relation to other facts, preclude her from 
performing the duties of that occupation.  Nor does the record 
establish that this occupation is unsuitable on the basis of her 
specific employment handicap and capabilities.  Therefore, she 
does not satisfy the criteria for reentrance into rehabilitation 
to the point of employability following a determination of 
rehabilitation under the provisions of 38 C.F.R. § 21.284.  For 
these reasons, her claim is denied.   


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the pursuit 
of a Master's degree, is denied. 


REMAND

Upon review, the Veteran's claims of entitlement of (1) service 
connection for a psychiatric disorder, to include PTSD, (2) an 
increased evaluation for patellofemoral pain syndrome of the left 
knee; (3) an increased evaluation for limited flexion of the left 
knee; (4) an increased evaluation for low back strain; and (5) an 
increased evaluation for status post Bartholin's gland excision, 
must be remanded.  

With regard to the claim of service connection for a psychiatric 
disorder, the Board finds, as an initial matter, that the 
Veteran's correspondence and her VA treatment records show that 
the scope of this claim is not limited to a claim of service 
connection for PTSD alone, but should be construed to also 
encompass a claim of service connection for any other psychiatric 
disorder.  For instance, her VA treatment records show a 
diagnosis of major depressive disorder  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

With specific regard to the issue of service connection for PTSD, 
the Veteran is contending that she has PTSD due to an in-service 
stressor.  The Veteran has described several stressful events 
during her active duty.  At her October 2009 Board hearing, she 
testified that she served in Sarajevo, Bosnia, in August 2000, as 
a field dental technician attached to a medical unit involved in 
front-line treatment.  In performing her duties, she was involved 
in the treatment of several children who had stepped on a 
landmine.  She was also involved in treating a Turkish soldier 
who had attempted suicide by firing his M-16 into his chest.  
(During a January 2005 VA consultation, she indicated that she 
actually witnessed these two events, but was not involved in 
their treatment.)  Also, at a March 2005 VA PTSD evaluation, the 
Veteran reported providing medical treatment to a soldier who was 
wounded by a hand grenade thrown into his vehicle, and another 
soldier who had battery acid thrown in his face.  Additionally, 
she indicated, her medical unit traveled in convoys to provide 
treatment, and she was always fearful of being shot at while 
traveling.  She had shots fired around her, but was never hit.  
Finally, the Veteran has described being the victim of sexual 
harassment by a civilian Department of Defense employee  while 
serving in Bosnia.  

Currently, the Veteran's claimed stressors have not been 
verified.  To the extent that she indicated during a March 2005 
VA PTSD evaluation that she was afraid of hostile military action 
during service in Bosnia, the regulations concerning PTSD were 
recently amended.  Effective July 13, 2010, if a stressor claimed 
by a veteran is related to that veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of that veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho- physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(codified at 38 C.F.R. § 3.304(f)(3)).

Here, the Veteran's DD 214 shows that she was a dental specialist 
and had 6 months, 21 days of foreign service.  She received the 
Armed Forces Expeditionary Medal and the N.A.T.O. medal.  Her DD 
214 does not show that fear of hostile military action is 
consistent with the places, types, and circumstances of her 
service.  Her entire service personnel record, however, is not 
presently associated with the claims file.  The RO attempted to 
obtain the service personnel record, but the RO did not issue a 
Formal Finding of Unavailability.  Accordingly, the RO should 
make further attempts to obtain the Veteran's entire service 
personnel record.  

Additionally, the post-service medical records include a 
diagnosis of PTSD.  A VA Nurse Practioner in January 2005 
determined that the Veteran met the criteria for a PTSD diagnosis 
due to non-combat trauma.  Similarly, at the March 2005 VA PTSD 
evaluation, during which the Veteran described fear of hostile 
military action, a VA therapist diagnosed PTSD.  (More recently, 
in August 2007, a VA psychologist determined that the Veteran did 
not meet the criteria for a PTSD diagnosis at that time.)  

In light of this record, the Board finds that remand is necessary 
for two reasons.  First, further evidentiary development is 
necessary to attempt to corroborate the Veteran's claimed 
stressors.  Importantly, her entire service personnel record 
should be obtained in order to determine whether fear of hostile 
military action is consistent with the places, types, and 
circumstances of her service.  Importantly in this regard, if the 
claimed involving fear of hostile military action is determined 
to be consistent with the places, types, and circumstances of the 
Veteran's service, no further stressor development is required if 
a VA examiner confirms that the claimed stressor involving fear 
of hostile military action is adequate to support a diagnosis of 
PTSD, and that the Veteran's symptoms are related to the claimed 
stressor.  

If a VA examiner's opinion is unfavorable to the Veteran, 
however, (such that service connection is not warranted under the 
revised provisions of 38 C.F.R. § 3.304(f)(3)), the RO is 
obligated to fully develop the PTSD claim under the remaining 
provisions of 38 C.F.R. § 3.304(f).  This includes attempting to 
corroborate the occurrence of the remaining claimed stressors.  
See 75 Fed. Reg. 39843 (Jul. 13, 2010).  

With regard to the claims for increased ratings, the Veteran last 
underwent a VA examination in April 2007 to evaluate the severity 
of the service-connected status post Bartholin's gland excision 
disability, and in July 2007 to evaluate the severity of the 
service-connected knee and low back disabilities.  The Veteran 
testified during her October 2009 Board hearing that her symptoms 
had worsened and become more severely disabling since the most 
recent examination.  As such, the Board has no discretion and 
must remand this claim to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected left knee, 
low back, and status post Bartholin's gland excision 
disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will 
be requested whenever VA determines there is a need to verify the 
current severity of a disability, such as when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
asking that she provide the names, addresses, 
and approximate dates of treatment for all 
health care providers who may have additional 
records pertinent to the remanded claims. 
 
2. After the Veteran has signed any necessary 
releases, the RO should make as many attempts 
as necessary to obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file. 
 
The RO should also contact the National 
Personnel Records Center (NPRC) in St. Louis, 
Missouri, the service department, and any 
other appropriate Federal Government record 
custodian, to attempt to obtain all 
outstanding service treatment records and the 
Veteran's entire service personnel record, 
including all records of her assignments, 
whether permanent or temporary duty stations, 
any travel orders and/or TDY orders, plus any 
record relating to complaints of sexual 
harassment. 
 
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
To the extent that any records sought are 
found not to exist, the RO should issue a 
Formal Finding of Unavailability, and the 
Veteran must to be notified of any 
unsuccessful efforts in order to allow her 
the opportunity to obtain and submit those 
records for VA review.   

3.  Next, the RO must review the claims file 
and determine whether a claimed PTSD stressor 
involving fear of hostile military action is 
consistent with the places, types, and 
circumstances of that Veteran's service.  If 
yes, no further development is necessary for 
this claimed stressor.  

With regard to the remaining stressors, the 
RO should prepare a summary of Veteran's 
claimed stressors taking into account all 
information in the service records.  The 
stressor summary, together with a copy of the 
DD 214 and this remand, and all pertinent 
documents, should be sent to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  That agency should be asked to 
provide all information that might 
corroborate the Veteran's alleged stressors.  
To the extent the JSRRC is unable to confirm 
any claimed stressor, the RO should 
subsequently undertake any further steps 
necessary to attempt to verify the stressor.

All records and responses received must be 
associated with the claims file.  

4.  The RO should then schedule the Veteran 
for a VA examination with a psychiatrist or 
psychologist to determine the nature and 
likely etiology of the claimed psychiatric 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review. 

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the 
examination and record review, the examiner 
should provide an opinion as to the 
following:

(a) Is it at least as likely as not that the 
Veteran has a current diagnosis of PTSD due 
to an in-service stressor involving fear of 
hostile military activity during service in 
the Bosnia.  

(b) Is at least as likely as not that the 
Veteran has a current diagnosis of PTSD due 
to an in-service stressor other than fear of 
hostile military action?  If the examiner 
diagnoses PTSD due to an in-service stressor 
other than fear of hostile military action, 
the examiner should explain the basis for the 
diagnosis, including identification of the 
specific in-service stressor(s) supporting 
the diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.  

If the examiner does not diagnose PTSD, the 
examiner should explain why the Veteran does 
not meet the criteria for a diagnosis of 
PTSD.

(c) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during or is otherwise etiologically 
related to her active service.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

5.  The RO should also schedule the Veteran 
for appropriate VA examinations to determine 
the nature and severity of the service-
connected left knee, low back, and 
gynecological disabilities.  The entire 
claims file, including a copy of this remand, 
must be made available to each examiner for 
review.  

Accordingly, each examiner is asked to review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake any 
indicated studies.  Then, based on the 
results of the examination, the examiner is 
asked to provide an assessment of the current 
nature and severity of the Veteran's service-
connected left knee, low back, and 
gynecological disabilities.  

With specific regard to the service-connected 
orthopedic disabilities (involving the left 
knee and low back), the examiner is asked to 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion.  The examiner is also asked 
to fully describe any functional loss of a 
joint due to pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  

With regard to the service-connected low back 
disability, the examiner is also asked to 
identify whether the Veteran has had any 
incapacitating episodes requiring bed rest 
prescribed by a physician within the past 12 
months.  If so, the number of such episodes 
should be indicated.  Finally, the examiner 
should identify any neurologic abnormalities 
of the lower extremities attributable to the 
service-connected DJD of the lumbar spine.

Accordingly, each examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

6.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


